Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment, filed 2/3/2022, provides an amendment in the second paragraph drawn to clarifying the structure and composition of a powder particle and an amendment in the third paragraph drawn to “melting or sintering.”  The second paragraph amendment does not appear to be not intended to further limit or broaden the scope of the claims; however, the amendment does introduce new issues under 112(a) and 112(b).  The third paragraph amendment broadens the scope of the claim allowing a step of “melting or sintering a portion of the particle” as opposed to the previously claimed “melting a portion of the particles.  Therefore, on the whole the amendment is interpreted to broaden the scope of the claimed method and therefore, fails to meet the requirements of the AFCP 2.0 program.
Applicant’s arguments, filed 2/3/2022, have been fully considered but are not found persuasive.
Applicant argues that amendments to Claim 1 overcome the rejection under 35 U.S.C. 112(b).  These arguments are not found persuasive.
Claim 1 is amended to require “wherein the core of a particle comprises nickel metal and a metal alloy having a first metallic alloy fraction, wherein the shell comprises the metal alloy having a second metallic alloy fraction.” (emphasis added).  By referencing “the metal alloy,” this limitation must be interpreted as having the same composition as the first instance of “a metal alloy” in the phrase.  However, the claim later requires that the core comprises “a second metallic alloy fraction, wherein a composition of the first metallic alloy fraction of the metal alloy in the core is different from a composition of the second metallic alloy fraction of the metal alloy in the shell.”  Therefore, it is first indefinite as to whether the core and shell comprise the same or different “metal alloy”(s) and the same of different “metallic alloy fraction”(s).  Secondly, by claiming both the respective shell and core as comprising a “metal alloy” and a “metallic alloy fraction” is unclear what differentiates the two terms.  
Specifically, Applicant appears to argue that the claim is not drawn to a core comprising a nickel-comprising alloy but instead, is drawn to core comprising a two phase-structure with a first phase fraction of a “non-alloyed” nickel and a second separate phase fraction comprising a metallic alloy.  This interpretation does not follow from the claim language.  More importantly, if such an interpretation did necessarily follow from the recited claim language, such an amendment does not appear to be supported by the instant specification and would therefore constitute new matter.  As a result, the claim is rendered indefinite.  Additionally, claims 5, 18, and 20 remain indefinite based on the indefiniteness of the term “metal alloy” in claim 1.
The amendment to Claim 4, in combination with the corresponding amendment in Claim 1 to “melting or sintering” would overcome the rejection under 35 U.S.C. 112(d).
With respect to the rejection under 35 U.S.C. 103, Applicant argues that prior art Nardi does not teach a method comprising a particle “where the particles of the powder have cores comprising both nickel metal and a metal alloy having a first metallic alloy fraction, and shells comprising the metal alloy with a second, different metallic alloy fraction.” (Remarks, p. 9).  Applicant argues that Claim 1 requires a combination of a “non-alloyed metal” and a metal alloy.  These arguments have been fully considered but are not found persuasive.
As detailed above, the claims are not interpreted as requiring a “non-alloyed” nickel component and further, if such an interpretation were adopted the claim would be rejected under 35 U.S.C. 112(a) as the specification does not appear to support such an interpretation.  As Nardi teaches a powder comprises particles with a nickel-based alloy core and a shell with a different metal or alloy composition (see rejection of Claim 1, Final Office Action, 12/13/2021), the reference is deemed to meet the core structure and composition as required by the instant claim under the proposed amendment.


/JOHN A HEVEY/               Primary Examiner, Art Unit 1735